                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

SEYOUM ALI CLARK                                                               PLAINTIFF
ADC #120783

v.                           NO: 1:16-CV-00083 BSM-PSH

BRADLEY HOWARD ROBERTSON, et al.                                           DEFENDANTS

                                         ORDER

       The proposed findings and recommendations submitted by United States Magistrate

Judge J. Thomas Ray [Doc. No. 104] have been reviewed. After careful review of the record,

the proposed findings and recommendations are adopted in their entirety. Accordingly,

motions for summary judgment [Doc. Nos. 87 & 88] are denied, and defendants’ motion for

summary judgment [Doc. No. 95] is granted.

       Clark filed a motion to dismiss without prejudice after filing his own motions for

summary judgment, after Judge Ray’s proposed findings and recommendations were

submitted, and after the defendants filed a motion for summary judgment. Doc. No. 105.

Voluntary dismissal of an action after a motion for summary judgment may be granted only

with a court order and on “proper” terms. Fed. R. Civ. P. 41(a)(2). The following are some

of the factors considered in determining whether the terms are proper: whether plaintiff has

presented a proper explanation for the desire to dismiss; whether defendants have expended

considerable effort and expense in preparing for trial; whether plaintiff exhibited diligence

in prosecuting the case; and whether defendants filed a motion for summary judgment.

Paulucci v. City of Duluth, 826 F.2d 780, 782 (8th Cir.1987); see also Hamm v.
Rhone-Poulenc Rorer Pharm., Inc., 187 F.3d 941, 950 (8th Cir. 1999) (listing other factors

such as judicial waste and prejudice to the defendants). Furthermore, “[a] party may not

dismiss simply to avoid an adverse decision or seek a more favorable forum.” Cahalan v.

Rohan, 423 F.3d 815, 818 (8th Cir. 2005).

       Clark’s proffered explanation for seeking dismissal is that he is unable to continue his

case while he undergoes mental examinations at the state hospital, pursuant to a state court

order. The state court order he submitted with his motion shows, however, that Clark is to

report to the state hospital on November 13, 2018. He has provided no evidence to show

why he would have been unable to file objections to Judge Ray’s findings and

recommendations by October 18, 2018. The record shows the defendants have expended

considerable effort and expense over almost two years of litigating this case, including filing

a motion for summary judgment. Clark also has prosecuted his case; however, the factors

weigh against him. Therefore, Clark’s motion to dismiss is denied. Clark’s amended

complaint [Doc. No. 9] is dismissed with prejudice.

       IT IS SO ORDERED this 1st day of November 2018.

                                                    _________________________________
                                                     UNITED STATES DISTRICT JUDGE
